JUDGMENT

This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs by the parties and oral arguments of counsel. It is
ORDERED AND ADJUDGED that the judgment of the District Court be affirmed.
Darrell Lee Jefferson appeals the District Court’s ruling on remand denying his claim that he received ineffective assistance of counsel at trial. Finding no error in the District Court’s decision, we affirm the judgment from which this appeal was taken, for the reasons stated by the District Court.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.